UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4493


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ASHLEE C. LIEBERT,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cr-00096-1)


Submitted:   January 23, 2014              Decided:   February 7, 2014


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne D. Inge, LAW OFFICE     OF WAYNE D. INGE, Roanoke, Virginia,
for Appellant.   R. Booth    Goodwin, II, United States Attorney,
William   B.  King,   II,    Assistant   United  States  Attorney,
Charleston, West Virginia,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ashlee C. Liebert pled guilty to knowingly traveling

in interstate commerce for the purpose of engaging in illicit

sexual     conduct       with    a     minor,       as      defined      in    18    U.S.C.

§ 2423(f)(1) (2012), in violation of 18 U.S.C. § 2423(b) (2012).

On appeal, Liebert challenges his 144-month sentence alleging

that the district court erroneously applied the cross-reference

under U.S. Sentencing Guidelines Manual (“USSG”) § 2G1.3(c)(1)

(2012).    For the reasons that follow, we affirm.

            After United States v. Booker, 543 U.S. 220 (2005), we

review a sentence for reasonableness, “whether inside or outside

the Guidelines range,” and we apply a “deferential abuse-of-

discretion standard.”            Gall v. United States, 552 U.S. 38, 52

(2007).    We first must ensure that the district court committed

no   significant     procedural        error.         Id.    at    51.        Only   if   the

sentence    is     procedurally            reasonable,        do    we    evaluate        the

substantive reasonableness of the sentence, again using an abuse

of discretion standard of review.                   Id.; United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009).                    When considering a district

court’s    application      of       the    Sentencing       Guidelines,        we   review

factual findings for clear error and legal conclusions de novo.

United States v. Mehta, 594 F.3d 277, 281 (4th Cir. 2010).

            Section       2G1.3(c)(1)          of     the    Sentencing         Guidelines

provides    that     §   2G2.1       applies     by    cross-reference          “[i]f     the

                                             2
offense involved causing, transporting, permitting, or offering

or seeking by notice or advertisement, a minor to engage in

sexually explicit conduct for the purpose of producing a visual

depiction        of    such        conduct.”       USSG     §    2G1.3(c)(1).           Section

2G1.3(c)(l)       “is        to    be    construed        broadly.”         USSG    §     2G1.3,

comment. (n.5).

             We find no error in the district court’s application

of   the   cross-reference              and    rely    on    its     finding   that     Liebert

specifically sought qualifying images from his twelve-year-old

victim     via    texting,          ten       of   which     were     found    in   Liebert’s

possession.           Indeed, Liebert, through counsel, admitted as much

to the district court.                    Thus, we find no clear error in the

district     court’s              factual       findings        supporting      the       cross-

reference.        Mehta, 594 F.3d at 281.                   Accordingly, Liebert’s sole

claim on appeal is without merit, and we affirm his sentence.

We   dispense         with    oral      argument       because       the   facts    and   legal

contentions       are    adequately            presented        in   the   materials      before

this court and argument would not aid the decisional process.



                                                                                        AFFIRMED




                                                   3